Election/Restriction
Invention and Species

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Invention Election
Group I, claim(s) 1-8, drawn to a liquid pharmaceutical formulation comprising an antibody, a buffer and at least one oligopeptide.
Group II, claim(s) 9-18, drawn to a method of reducing viscosity in a pharmaceutical formulation.
Group III, claim(s) 19, drawn to a pharmaceutical formulation of tezepelumab comprising an excipient.
Group IV, claim(s) 20, drawn to a pharmaceutical formulation of PCSK9 binding polypeptide comprising an excipient.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

1. Buffer. Examples of the buffer are recited in claim 1. Applicant is required to elect one buffer, or a combination thereof.
2. Antibody. Examples of the antibody are recited in claim 3. Applicant is required to elect one antibody, or a combination thereof.
3. First oligopeptide. Examples of the first oligopeptide are recited in claims 5-6. Applicant is required to elect one first oligopeptide, or a combination thereof.
4. Second oligopeptide. Examples of the second oligopeptide are recited in claims 7-8. Applicant is required to elect one second oligopeptide, or a combination thereof.
5. Excipient. Examples of the excipient are recited in claims 19-20. Applicant is required to elect one excipient, or a combination thereof.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 9, 19 and 20.

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising an antibody, a buffer and an oligopeptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bowen et al (US 2013/0058958 A1).
Bowen taught compositions [abstract] comprising antibodies [claim 2], buffers [0085] and arginine oligopeptides [0145].
Claims I-IV lack unity of invention, and do not make a contribution to the prior art, in view of Bowen et al. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.
Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612